DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 12/20/2021.
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ADAM P. KIEDROWSKI on 04/01/2022.The application has been amended as follows: 
Claims 14, line 1, please amend the dependency, “the method of claim of 14” to – “the method of claim of 13” --.
Allowable Subject Matter
4. 	Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, a search of prior art(s) failed to teach “a plurality of source output connectors configured to be electrically connected to the source input connector; and first circuity configured to be electrically connected to the source input connector and to each of the plurality of source output connectors, the first circuity configured to split power received via the source input connector into a plurality of power channels; and conduct the split power along each of the plurality of power channels to the plurality of source output connectors; and a load end module including a plurality of load input connectors configured to be electrically connected to the plurality of source output connectors; a load output connector configured to be electrically connected to a load; and second circuitry configured to be electrically connected to each of the plurality of load input connectors and to the load output connector, the second circuitry being configured to combine the split power received via the plurality of load input connectors into a single power channel; and conduct the combined power along the single power channel to the load output connector”.
Claims 2-9 are depending from claim 1. 
Regarding claim 10, a search of prior art(s) failed to teach “splitting the power received via the source input connector into a plurality of power channels using first circuitry electrically connected to the source input connector; conducting the split power along each of the plurality of power channels to a plurality of source output connectors electrically connected to the source input connector using the first circuitry; combining the split power received via a plurality of load input connectors electrically connected to the plurality of source output connectors into a single power channel using second circuitry electrically connected to each of the plurality of load input connectors and to a load output connector electrically connected to the load; and conducting the combined power along the single power channel to the load output connector, thereby delivering the power to the load”.
Claims 11-16 are depending from claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/2/2022




	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839